Citation Nr: 1243144	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral eye disability.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to January 1972, and from February 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In August 2011, the Board remanded this case for evidentiary development.  At that time, the Board referred the issue of entitlement to service connection for hypertension to the Agency of Original Jurisdiction (AOJ) as this issue had been raised by the record, but had not been adjudicated by the AOJ.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

Bilateral macular degeneration had its onset in service.


CONCLUSION OF LAW

Bilateral macular degeneration was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Entitlement to Service Connection for Bilateral Eye Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active air service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to service connection for macular degeneration of both eyes.  Service treatment records show that the Veteran was diagnosed with macular degeneration in 1968 while on active duty.  Report of VA eye examination dated in November 2011 reflects that decreased visual acuity in both eyes is more likely than not due to macular degeneration that was first diagnosed in 1968.  The examiner reviewed the claims files and noted the in-service eye findings and diagnosis for macular degeneration.  Also, in an addendum to this examination report dated in June 2012, a VA doctor concurred that macular degeneration was present during the Veteran's period of active duty.

The Board acknowledges that the record includes evidence suggesting an alternative cause for the development of macular degeneration.  However, this evidence has no probative value in this case as the positive medical evidence showing macular degeneration in service was ignored.

Additionally, the Board notes that a determination on whether macular degeneration is secondary to hypertension or heart disease is unnecessary as this condition is clearly shown to have been incurred in service.  Thus, an analysis based on secondary service connection is not warranted.

Accordingly, service connection for bilateral macular degeneration is in order.



ORDER

Service connection for bilateral eye disability, diagnosed as macular degeneration, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


